DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on January 20, 2022, claims 1 and 11 were amended. Claims 1-20 are currently pending in this application.
Drawings
The drawings were received on January 20, 2022.  These drawings are unacceptable and not entered since they contain new matter as shown below.
Fig. 3: the pixel units 1032 corresponding to the first area 104 are separated by a slot into two portions with respect to the dotted line.
Fig. 4: the first target sub-areas 1033 of the target pixel unit 10321 are separated by a slot from the pixel units 1032 with respect to the dotted line.
Specification
The amendment filed on January 20, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in new added paragraph 0069.1, the phrase “the first target sub-area 1033 of the target pixel unit 10321 is electrically isolated from the pixel units 1032” introduces new matter. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-6, 11 and 13-16 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
At first, as shown in Fig. 3 (as originally filed), Applicant discloses that a voltage applied to the first electrode layer 101 is equal to a voltage applied to the first area 104 (non-display area) of the second electrode layer 103, so that an orientation of the liquid crystal molecules 1021 located between the first electrode layer 101 and the first area 104 of the second electrode layer is not changed. When the display panel is displaying images, in the first area 104, there is no voltage difference between the upper side and the lower side of the liquid crystal molecules 1021, an orientation of the liquid crystal molecules 1021 is not changed, so that the light emitted by the backlight module of the display panel 100 does not pass through the liquid crystal layer 1021, thereby no image is displayed.
However, the whole pixel unit 1032 formed along the curved edge of the screen will receive the voltage when the voltage is applied to the first area 104. Accordingly, a portion of the pixel unit 1032 in the first area 104 and another portion of the pixel unit 1032 in the display area receive the same voltage; therefore, the other portion of the pixel unit in the display area also displays no image.
Thus, the invention is inoperative since not only the portion of the pixel unit 1032 in the first area 104 but also the other portion of the pixel unit 1032 in the display area display no image when the display panel is displaying images.
Further, as shown in Figs. 4-6 (as originally filed), which is more specific about the voltage application to the pixel units 1032, the pixel units 1032 comprises the target pixel units 10321 each comprising a first target sub- area 1033 in the first area 104 (non-display area), wherein a voltage applied to the first target sub-area 1033 and the second target sub-area 1035 of the target pixel unit 10321 is equal to the voltage applied to the first electrode layer 101, and a voltage applied to the third 
It is not clear how each target pixel unit 10321 works with two different voltages, one to block the light in the non-display area 104 while other to pass the light to display in the display area. The Applicant has not disclosed a specific and substantially utility for the invention in order to solve the jaggies phenomenon when displaying an image.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, 11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the original specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following limitations are not enable:
“a voltage applied to the first electrode layer is equal to a voltage applied to the first area of the second electrode layer, and the voltage applied to the first area of the second electrode layer differs from a voltage applied to the sub-display area of the second electrode layer, so that an orientation of the liquid crystal molecules located between the first electrode layer and the first area of the second 
“the pixel units comprise a plurality of target pixel units partially located in the first area, the target pixel unit comprising a first target sub-area located in the first area, and a voltage applied to the first target sub-area of the target pixel unit is equal to the voltage applied to the first electrode layer” recited in claims 3 and 13;
“a voltage applied to the second target sub-area of the target pixel unit is equal to the voltage applied to the first electrode layer” recited in claims 4 and 14;
“a voltage applied to the third target sub-area of the target pixel unit is different from the voltage applied to the first electrode layer” recited in claims 5 and 15; and
“a voltage applied to the fourth target sub-area of the target pixel unit is different from the voltage applied to the first electrode layer” recited in claims 6 and 16.
According to the original specification, as shown in Fig. 3, the second electrode layer 103 comprises a plurality of pixels units 1032 and a first area 104 comprising portions of the pixel units 1032 formed along the curved area of the display screen is a non-display area. A voltage, which is equal to the first electrode layer 101, is applied to the first area 104, so that an orientation of the liquid crystal molecules located between the first electrode layer 101 and the first area 104 of the second electrode layer 103 is not changed in order to improve the jaggies phenomenon by not passing the light through the liquid crystal layer 102.
However, the remaining portions of the pixel units 1032 formed along the curved area of the display screen in the display area are also received the same applied voltage. Accordingly, the remaining portions of the pixel units 1032 formed in the display area cannot display images since the orientation of the liquid crystal molecules is not changed.

It is not clear how the target pixel units 10321 work with two different voltages to block the light in the non-display area 104 and to pass the light to display in the display area 106. There is no specific disclosure or drawing of the structure of the target pixel units 10321.
Thus, the claimed invention was not described in the original specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2, 7-10, 12 and 17-20 are also rejected since they are dependent on claims 1 and 11.
Response to Arguments
Applicant's arguments filed on January 20, 2022 have been fully considered but they are not persuasive.  
Applicant argued that the amended Figs. 3 and 4 and new added Fig. 4A clearly illustrate the structure and the operation principle of the display panel so that each target pixel unit 10321 works with two different voltages.
However, Fig. 3 and 4 were amended such that the first target sub-area 1033 of the target units 10321 is isolated from the pixel units 1032 by a slot. The specification was also amended to describe that the first target sub-area 1033 of the target pixel unit 10321 is electrically isolated from the pixel units 1032 so that each target pixel unit 10321 works with two different voltages. Accordingly, a new matter was introduced to original Figs. 3 and 4, and the original specification.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        March 2, 2022